Citation Nr: 0708572	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether [redacted] may be recognized as a child of 
the veteran for purposes of Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972, and died in March 1992.  The appellant is 
[redacted] mother.

In an Administrative Decision dated August 2003, the Regional 
Office (RO) denied the appellant's claim for VA benefits on 
behalf of [redacted].  She was notified of this action by letter 
dated later that month and appealed it to the Board of 
Veterans' Appeals (Board).  In a July 2005 decision, the 
Board remanded the claim to the RO to ensure due process.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1992, and [redacted] was born 
on November [redacted], 1992.

2.  Genetics testing establishes that there is a less than 
one percent chance that the veteran is [redacted] father.


CONCLUSION OF LAW

[redacted] may not be recognized as a child of the veteran.  
38 C.F.R. § 3.210 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a September 2005 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence in her possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
and medical evidence submitted by the appellant, as well as 
the report of a VA hospitalization.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any question as to 
an effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, a VA 
hospital report, numerous statements submitted by and on 
behalf of the appellant, and the report of genetics testing.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, age or relationship is 
established by one of the following types of evidence: a copy 
or abstract of the public record of birth; a copy of a church 
record of baptism; an affidavit or certified statement of the 
physician or midwife in attendance at birth; a copy of a 
Bible or other family record certified to by a notary public 
or other officer with authority to administer oaths, who 
should state in what year the Bible or other book in which 
the record appears was printed, whether the record bears any 
erasures or other marks of alteration, and whether from the 
appearance of the writing he believes the entries to have 
been made at the time purported; affidavits or certified 
statements of 2 or more persons, preferably disinterested, 
who will state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is being 
established, and that to their knowledge such person is the 
child of such parents (naming the parents) and stating the 
source of their knowledge; and other evidence which is 
adequate to establish the facts in issue, including census 
records, original baptismal records, hospital records, 
insurance policies, and school, employment, immigration, or 
naturalization records.  38 C.F.R. § 3.209 (2006).

As to the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by him; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child. 38 C.F.R. § 3.210.

The evidence supporting the appellant's claim includes her 
statements, photographs of [redacted] and the veteran, and 
various lay statements, including from relatives of the 
veteran.  In essence, the appellant argues that the veteran 
is [redacted]'s father.  She argues that the veteran 
acknowledged that [redacted] was his daughter and asserts that 
they planned to get married, but that he died before they 
could.  The veteran's sister submitted a statement in June 
2005 that the veteran was [redacted]'s father.  She related that 
she did not like the appellant, but that the veteran wanted 
the child and accepted it as his.  She claims that she 
accepted [redacted] as her niece.

Another sister of the veteran asserted that the veteran 
wanted to have a child with the appellant and that he had 
acknowledged that child as being his.  G.R. maintained that 
the appellant had lived with her and that the veteran had 
called the appellant while he was in the hospital.  She added 
that the veteran had told the appellant that he would buy her 
a car if the child was a girl.  She also stated that [redacted] 
looks like the veteran.  

The evidence against the claim includes the birth 
certificate, a VA hospital report and the report of a 
genetics test.  Initially, the Board observes that the 
appellant has conceded that she was not married to the 
veteran at the time of his death.  The appellant submitted a 
copy of a birth certificate showing that [redacted] was born on 
November [redacted], 1992, and that she is [redacted]'s mother.  The 
veteran's name is written by hand as the "real" father.  
The appellant alleges that she was not permitted to list the 
veteran as the father since he had died by the time [redacted] 
was born.  

A report of contact dated March 2003 reveals that the 
appellant acknowledged that the veteran was not listed on 
[redacted]'s birth certificate and that she had no legal 
paperwork showing that the veteran was her father.  

The veteran was hospitalized by the VA from January 14, 1992, 
through February 18, 1992.  This was during the period in 
which [redacted] was allegedly conceived.  The diagnoses on 
discharge included post-traumatic stress disorder and 
erectile dysfunction.  

A report from a genetics testing facility is of record.  It 
was noted that specimens had been collected in February 2004 
from the appellant, [redacted] and two of the veteran's sisters.  
It was concluded that the Combined Paternity Index that the 
veteran produced a child with the genotype of [redacted] was 
0.00208 to 1, compared to a randomly chosen Caucasian male.  
All else being equal, the probability of paternity was 
0.208%.  

In this case, the statements of the appellant and others to 
the effect that the veteran had known that the appellant was 
pregnant and had accepted the child as his are of less 
probative value than the results of the genetics testing 
which make it extremely unlikely that the veteran is 
[redacted]'s child.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the appellant's 
claim that [redacted] may be recognized as the child of the 
veteran.




ORDER

Since [redacted] may not be recognized as the child of the 
veteran, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


